Citation Nr: 0112546
Decision Date: 05/02/01	Archive Date: 07/18/01

DOCKET NO. 94-38 699               DATE MAY 02, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for residuals of shell
fragment wounds of the right foot, ankle, and heel, currently
evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of a shell
fragment wound of the right leg, currently evaluated as 10 percent
disabling.

3. Entitlement to an increased (compensable) rating for residuals
of a shell fragment wound of the right wrist and hand.

REPRESENTATION

Appellant represented by: Sean Kendall, Esq.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

INTRODUCTION

In a statement dated in April 2001, the veteran's accredited
representative raised the issue of an increased rating for post-
traumatic stress disorder. This issue is referred to the regional
office for appropriate consideration.

REMAND

The veteran had active service from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida. In June 1996, the
Board remanded several issues for further development.

In February 1998, the Board denied increased ratings for residuals
of shell fragment wounds of the right foot, ankle, and heel, and
right wrist, but awarded a separate 10 percent evaluation for right
leg shell fragment wound residuals. A Memorandum Decision by the
Court of Appeals for Veterans Claims (Court) in July 2000 vacated
and remanded the Board's decision as to the above issues. The Court
held that the Board had failed to consider the criteria for ratings
greater than those currently assigned.

The veteran contends that the severity of the residuals of shell
fragment wounds of the right foot, ankle and heel, right leg, and
right wrist and hand warrants ratings greater than those now in
effect.

In order to comply with the instructions set forth in the July 2000
Court decision, the case is REMANDED to the regional office (RO)
for the following development:

1. The RO should contact the veteran and request that he identify
specific names, addresses, and approximate dates of

- 2 -

treatment for all health care providers, private and VA, from whom
he has received treatment for the disabilities at issue since
January 1997. When the requested information and any necessary
authorization have been received, the RO should attempt to obtain
copies of all pertinent records which have not already been
obtained.

2. Thereafter, the RO should schedule the veteran for a VA
orthopedic examination to determine the current extent and severity
of the shell fragment wound residuals of the right foot, ankle and
heel, right wrist, and right leg. All necessary tests and studies
should be accomplished, and all clinical manifestations should be
reported in detail. The examiner should identify the limitation of
activity imposed by the disabling conditions, viewed in relation to
the medical history, considered from the point of view of the
veteran working or seeking work, with a full description of the
effects of disability upon his ordinary activity.

An opinion should be provided regarding whether pain significantly
limits functional ability during flare-ups or with extended use.
Voyles v. Brown, 5 Vet. App. 451, 453 (1993). It should be noted
whether the clinical evidence is consistent with the severity of
the pain and other symptoms reported by the veteran. The examiner
also should indicate whether the affected joint exhibits weakened
movement, excess, fatigability, or incoordination. Lathan v. Brown,
7 Vet. App. 359 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this remand, should be made
available to the examiner before the examination, for proper review
of the medical history. The examination

3 -

report is to reflect whether such a review of the claims file was
made. Any opinion expressed should be accompanied by a written
rationale.

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to any pertinent formal or informal
guidance that is subsequently provided by VA, including, among
other things, final regulations and General Counsel precedent
opinions. Any binding and pertinent court decisions that are
subsequently issued also should be considered.

4. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should be provided with
a supplemental statement of the cast: (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

- 4 -                                                             
   
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

WAYNE M.BRAEUER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



